Citation Nr: 0921892	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability, 
currently diagnosed as ankylosis, surgically induced, lumbar 
spine, L4-sacrum, status post, herniated nucleus pulpous, L4-
5, with radiculopathy and retained hardware.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 
1980 and from July 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
ankylosis, surgically induced, lumbar spine, L4-sacrum, 
status post, herniated nucleus pulpous, L4-5, with 
radiculopathy and retained hardware.  

In April 2006, the Veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  A transcript 
of the hearing is associated with the claims file.  In May 
2006, the Board remanded this claim for additional 
development, to include obtaining evidence in support of the 
Veteran's claim.  The requested development has been 
conducted and the case has been returned to the Board.  
Regrettably, due to the retirement of the Veterans Law Judge 
who conducted the previous video conference hearing, the case 
must be remanded for another hearing.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the Veteran's March 2003 substantive appeal, via VA Form 
9, he requested to testify at a Travel Board hearing at the 
RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700 
(2006).  He later clarified that he wanted a video conference 
hearing instead.  See August 2004 VA Form 21-4138.  In April 
2006, the Veteran testified before a VLJ who is no longer 
employed by the Board.  His appeal was remanded by the Board 
in May 2006 and, after all development was conducted, the 
claim was returned to the Board for adjudication.  

In April 2009, the Board sent the Veteran a letter advising 
him that the law requires that the VLJ who conducts a hearing 
on appeal must participate in any decision made on that 
appeal.  The RO requested that the Veteran indicate whether 
he wished to have another hearing and, in May 2009, the 
Veteran responded that he indeed wants another video 
conference hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).  

As noted, the Board remanded this claim in May 2006 in order 
for the Veteran to provide additional information and 
evidence to the RO and for the RO to obtain additional 
evidence, if indicated by the Veteran.  All development that 
was able to be conducted has been completed, but it appears 
the Veteran has not provided some of the information needed 
to completely develop his claim.  On remand, the Veteran is 
free to submit any additional information and evidence that 
may support his claim, including any information identified 
in the Board's May 2006 Remand.  

In view of the foregoing, the appeal is REMANDED to the RO 
for the following action:

The Veteran should be scheduled for a video 
conference hearing at the RO, in accordance 
with the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2008), as per the 
Veteran's request, and as the docket 
permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




